

116 S3582 IS: To amend the Internal Revenue Code of 1986 to expand eligibility for the health care tax credit to workers in certain critical industries.
U.S. Senate
2020-03-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3582IN THE SENATE OF THE UNITED STATESMarch 25, 2020Ms. Cantwell (for herself, Mr. Jones, Mr. Bennet, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to expand eligibility for the health care tax credit to workers in certain critical industries.1.FindingsCongress finds the following:(1)In 2018, the United States aerospace and defense manufacturing industry contributed 2,550,000 jobs, accounted for $151,000,000,000 in exports, and supported 1,670,000 supply chain jobs.(2)In 2019, aerospace and defense parts manufacturing and distribution across the United States accounted for $25,400,000,000 in economic activity.(3)The United States aerospace and defense manufacturing industry is critical to the national economy and national defense.2.Expansion of eligibility for health care tax credit(a)In generalParagraph (1) of section 35(c) of the Internal Revenue Code of 1986 is amended by striking and at the end of subparagraph (B), by striking the period at the end of subparagraph (C) and inserting , and, and by adding at the end the following new subparagraph:(D)an eligible national defense or infrastructure worker..(b)Eligible national defense or infrastructure workerSubsection (c) of section 35 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:(5)Eligible national defense or infrastructure worker(A)In generalThe term eligible national defense or infrastructure worker means an individual who—(i)as of January 31, 2020, was employed in a critical industry,(ii)filed for unemployment compensation (as defined in section 85(b)) after January 31, 2020, and before the applicable date, and(iii)is covered under qualified health insurance described in subsection (e)(1)(A).(B)Critical industryFor purposes of this paragraph, the term critical industry means—(i)an industry related to critical national infrastructure or national defense, or(ii)a critical industry which is severely distressed in connection with the coronavirus national emergency,as determined by the Secretary, including the airport, air carrier (as defined in section 40102 of title 49, United States Code), and aerospace industries.(C)Applicable dateFor purposes of this paragraph, the term applicable date means the earlier of—(i)the date which is 6 months after the last day on which the coronavirus national emergency declaration is in effect, or(ii)January 1, 2023.(D)Coronavirus national emergencyFor purposes of this paragraph—(i)In generalThe coronavirus national emergency is the emergency with respect to which the President made the declarations described in clause (ii).(ii)DeclarationsThe last day on which the coronavirus national emergency declaration is in effect is the later of—(I)the last day on which the declaration of the emergency involving Federal primary responsibility determined to exist by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to coronavirus disease 2019 (COVID–19) is in effect; or(II)the last day on which the declaration of the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to coronavirus disease 2019 (COVID–19) is in effect..(c)Advance payment of creditParagraph (1) of section 7527(d) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and inserting , or, and by adding at the end the following new subparagraph:(C)in the case of an eligible national defense or infrastructure worker (as defined in section 35(c)(5)), is certified by the Secretary (or by any other person or entity designated by the Secretary) (in consultation with the Secretary of Transportation (or any other person or entity designated by such Secretary), in the case of a worker in aviation- or aerospace-related industries)..(d)Effective dateThe amendments made by this section shall apply to months beginning after January 31, 2020.3.Extension of credit(a)In generalSubparagraph (B) of section 35(b)(1) of the Internal Revenue Code of 1986 is amended by striking January 1, 2021 and inserting January 1, 2023.(b)Effective dateThe amendment made by this section shall apply to months beginning after December 31, 2020.